                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

ELIZABETH DILLARD,                               )       CASE NO. 1:18CV1567
on behalf of A.D.,                               )
                                                 )
                      Plaintiff,                 )
                                                 )       MAGISTRATE JUDGE
                      v.                         )       JONATHAN D. GREENBERG
                                                 )
NANCY A. BERRYHILL,                              )
           Acting Commissioner                   )       MEMORANDUM OF OPINION
           of Social Security,                   )       AND ORDER
                                                 )
                      Defendant.

       Plaintiff, Elizabeth Dillard (“Plaintiff” or “Dillard”), on behalf of her minor daughter,

A.D., challenges the final decision of Defendant, Nancy A. Berryhill,1 Acting Commissioner of

Social Security (“Commissioner”), finding A.D. was not entitled to disability benefits under the

Social Security Act, 42 U.S.C. §§ 416(i), 423, and 1381 et seq. (“Act”). This Court has

jurisdiction pursuant to 42 U.S.C. § 405(g) and the consent of the parties, pursuant to 28 U.S.C.

§ 636(c)(2). For the reasons set forth below, the Commissioner’s final decision is AFFIRMED.




 1
  On January 23, 2017, Nancy A. Berryhill became the Acting Commissioner of Social
 Security.

                                                 1
                               I.   PROCEDURAL HISTORY

       In April 2005, Dillard filed an application for Supplemental Security Income (“SSI”),

alleging A.D. was disabled due to borderline intellectual functioning and developmental

coordination disorder. (Transcript (“Tr.”) at 19, 107, 163.) In a determination dated August 9,

2005, A.D. was found to be disabled as of March 1, 2005. (Tr. 19, 86.)

       A continued eligibility review was subsequently conducted, as a result of which it was

determined that A.D.’s condition had improved and she was no longer disabled as of April 1,

2015. (Tr. 19, 86.) This determination was upheld on reconsideration after a disability hearing

by a state agency Disability Hearing Officer. (Tr. 19, 105.)

       Dillard thereafter requested a hearing before an Administrative Law Judge (“ALJ”). On

July 11, 2017, an ALJ held a hearing, during which Dillard and A.D. testified. (Tr. 19, 48-78.)

Dillard and A.D. were not represented by counsel and/or a representative during the hearing.

(Id.) On August 30, 2017, the ALJ issued a written decision finding A.D.’s disability ended as

of April 1, 2015 and, further, that A.D. had not become disabled again since that date. (Tr. 19-

41.) The ALJ’s decision became final on June 5, 2018, when the Appeals Council declined

further review. (Tr. 1-8.)

       On July 10, 2018, Dilllard filed a Complaint on behalf of A.D. to challenge the

Commissioner’s final decision. (Doc. No. 1.) The parties have completed briefing in this case.

(Doc. Nos. 13, 15.) Dillard asserts the following assignments of error:

       (1)    The ALJ’s failure to evaluate the impact of Plaintiff’s psychotic disorder
              and Tourette’s Syndrome under the Listings of Impairments resulted in
              reversible error.




                                                2
       (2)       Substantial evidence does not support the ALJ’s assessment of Plaintiff’s
                 functioning in the domains of acquiring and using information and caring
                 for self, and as a result, remand is necessary.

       (3)       Remand is warranted for the consideration of new and material evidence.

(Doc. No. 13.)

                                         II.   EVIDENCE

A.     Personal Evidence

       A.D. was born in November 2003. (Tr. 25.) She was one and one half (1 ½) years old

when she was when she was initially found disabled in August 2005, eleven (11) years old when

it was determined that she was no longer disabled, and thirteen (13) years old at the time of the

administrative hearing. (Tr. 54-55.) Thus, A.D. was a school-age child as of April 1, 2015 for

purposes of social security regulations, and subsequently changed age categories to an

adolescent as of the date of the hearing. See 20 C.F.R. § 416.926a(g)(2)(iv) and (v).

B.     Relevant School Records and Medical Evidence2

       1.         School Records

       On December 2, 2014, A.D.’s intervention specialist, BethAnn Clark, completed a

Teacher Questionnaire. (Tr. 204-209.) A.D. was in the fourth grade at this time. (Tr. 204.) Ms.

Clark indicated she had known A.D. for the previous 2 ½ years, and met with her five times per

week for 50 minutes each day. (Id.) Ms. Clark found A.D. had several “obvious problems”3 in


 2
   The Court’s recitation of the medical evidence is not intended to be exhaustive and is
 limited to the evidence cited in the parties’ Briefs.
 3
  The “rating key” for the Teacher Questionnaire provided the following range of options
 for rating A.D.’s abilities in certain areas: (1) no problem, (2) a slight problem, (3) an
 obvious problem, (4) a serious problem, and (5) a very serious problem. (Tr. 205.) The
 specific meanings of these categories are not defined by the Questionnaire.

                                                  3
the domain of Interacting and Relating with Others, and Caring for Herself. (Tr. 205-206.)

Specifically, Ms. Clark concluded A.D. had obvious problems in the following areas: (1)

interpreting meaning of facial expressions, body language, hints and sarcasm; (2) using adequate

vocabulary and grammar to express thoughts/ideas in general everyday conversation; (3)

handling frustration appropriately; (4) identifying and appropriately asserting emotional needs;

(5) responding appropriately to changes in own mood (e.g., calming self); and (6) using

appropriate coping skills to meet daily demands of school environment. (Id.) Ms. Clark further

noted that intelligence testing from April 2012 revealed A.D. had a full scale IQ of 74. (Tr.

208.) She indicated A.D.’s “current instructional levels” for reading and math were in the “mid

4th” grade level, and in the 4th grade level for writing. (Tr. 204.)

       In the narrative sections of the Questionnaire, Ms. Clark noted that A.D. “prefers to keep

to herself and work independently at school.” ( Tr. 205.) She observed A.D. “has difficulty

selecting appropriate vocabulary when trying to tell a story or answer a question.” (Id.) With

regard to A.D.’s ability to cope with stress and frustration, Ms. Clark explained as follows:

       Sometimes [A.D.] becomes frustrated and emotional when schoolwork becomes
       difficult. I have especially noticed this in math this year. This stress and frustration
       can affect her whole day. She is learning to use self-calming techniques with some
       success. She can also become overly anxious and emotional about her ability to
       complete her homework accurately as well as when she misplaces her schoolwork.

(Tr. 206.) She further noted that A.D. “has occasionally asked to go home” because of anxiety

and worry and indicated A.D. “has stomach aches often” and “seems to have a lot of doctor

appointments and misses school or leaves early.” (Tr. 207.)

       In April 2015, A.D.’s school completed an Individual Education Plan (“IEP”) Annual

Review. (Tr. 242-258.) The IEP noted A.D. qualified for special education services in the first


                                                   4
grade, and was currently participating in the regular 5th grade classroom “except when receiving

specially designed instruction (Math and Language Arts) in the Resource Room (50

minutes/day) and Speech/Language Therapy (60 minutes/month).” (Tr. 243.) A.D. was

described as a “quiet, sweet girl who is well liked by both peers and staff.” (Id.) It was noted

that A.D. was “very concerned” about her homework, always made sure to ask for it when she

missed school, asked appropriate questions when she was struggling, and was “able to focus and

participate during large group and small group instruction in math.” (Id.) Her teachers observed

that A.D. had “struggled with some health issues (stomach problems) and anxiety, some of

which is related to her health,” but found she had “matured and learned the importance of being

in school even when she may not [be] feeling 100%.” (Id.) A.D.’s grades for the first three

quarters of the school year consisted of B’s and C’s in reading and language arts; and a C, D, and

B in math. (Tr. 244.) Her social studies, science, art, music and PE grades were A’s and B’s.

(Id.)

        A.D.’s IEP Annual Review determined she continued to qualify for specially designed

instruction, including “daily, small group instruction in reading comprehension, math problem

solving and written expression using research based methods which includes reteaching and

review.” (Tr. 249.) It was further determined that A.D. qualified for speech and language

services, including “direct and intensive speech & language services provided in a small group

environment.” (Id.) She also qualified for a number of accommodations, including “directions

re-explained, extended time to complete class work, peer assistance, small group instruction,

adapted math homework, time out for anxiety (5 minutes),” as well as various testing

accommodations. (Tr. 250, 253.)


                                                 5
       An IEP Progress Report from May 2015 indicated that A.D. “has already made great

progress on her new speech objectives.” (Tr. 262.) The Report noted that “given a level 3-6 text

read aloud, she can provide the main idea(s) and details with 50% accuracy and instructor

assistance” and “can answer questions with great success about the text contents.” (Id.)

       An IEP Progress Report from May 2016 (when A.D. was in the sixth grade) remarked as

follows: “[A.D.] has been working extremely hard during the fourth quarter and has been

showing improvement. In the resource room on her last 5 assignments her average score is 73%.

On her star reading she went from a scale score of 538 to a 576. She needs to continue to work

on her higher level comprehension skills and using her passage to assist her answer questions. It

is crucial she reads over the summer to prepare herself for 7th grade.” (Tr. 265.) A.D.’s math

and writing teachers also noted progress. (Tr. 267, 268.)

       A.D.’s report card from the 6th grade generally found she was either meeting grade level

expectations or progressing towards grade level expectations with assistance. (Tr. 271-272.)

However, she was noted as “needing improvement/experiencing difficulty/requiring much

assistance” in several specific categories in science, math, reading, and writing. (Id.)

       The record also contains several state testing results. In Spring 2017 (when A.D. was in

seventh grade), she received a score of 691 on her state English Language Arts test. (Tr. 314-

315.) This falls within the “Basic” level4 and indicates A.D. “does not meet standards for

English language arts.” (Id.) There are also several undated state test results in the record.

These results show that, in the areas of Social Studies, Math, and English Language Arts, A.D.



 4
  There are five levels noted on the state testing form: limited, basic, proficient,
 accelerated and advanced. (Tr. 315.)

                                                 6
scored at the “Limited” (or lowest) level and did not meet state standards for any of these

subjects. (Tr. 697-699.)

       2.       Medical Records

       On May 20, 2013, A.D. underwent a Mental Health Assessment with licensed social

workers Kelvette Beacham, LISW, and Ann Cristian, LISW, at Beech Brook. (Tr. 525-541.)

A.D.’s “presenting problems” were identified as defiant behavior, inattention/poor concentration,

learning problems, lying, feeling overanxious, sibling conflict, and temper tantrums. (Tr. 525.)

On examination, A.D. showed regression, impaired/inadequate insight, and an

“anxious/nervous/worried” mood. (Tr. 535-536.) Other mental status examination findings

were normal. (Tr. 535-537.) In the narrative portion of this Assessment, Ms. Beacham and Ms.

Cristian noted as follows:

       Clt is a 8 year old 3rd grader . . . Clt drifts in and out of the conversation, has poor
       concentration and focus, and difficulty communicating in the intake because she did
       not always have the words to say. Clt can become withdrawn or have a tantrum
       when she does not get her way. Clt has high anxiety. Clt has regressed behaviors
       in the home and odd behaviors in school (walking on toes, staring off).

(Tr. 538.) A.D. was diagnosed with Attention Deficit Hyperactivity Disorder (“ADHD”) and

Disruptive Behavior Disorder, not otherwise specified. (Id.) Ms. Beacham and Ms. Cristian

determined that school based therapy would be appropriate based on A.D.’s “withdrawn

behaviors, defian[ce], poor concentration, regressed behaviors, and anxiety.” (Tr. 539.)




                                                  7
       On September 25, 2013, A.D. underwent an MRI of her brain. (Tr. 593-594.) It showed

“mild biparietal subcortical white matter, mild prominence of the CSF spaces anterior to the

temporal lobes, Dandy-Walker variant.”5 (Id.)

       On January 24, 2014, A.D. presented to psychiatrist Peter Golden, M.D., at Beech Brook.



(Tr. 543-544.) At this visit, Dillard stated A.D. “has reported that she ‘sees’ people at night,

people who are not really there.” (Id.) Dillard indicated A.D. “will wake up screaming,” and

sometimes reports “that she has seen eyes and heads on her sister’s dresser.” (Id.) Dillard also

reported problems with attention and concentration. (Id.) Mental status examination findings

were normal, aside from A.D.’s reports of visual hallucinations. (Tr. 544.) Dr. Golden

diagnosed psychotic disorder and ADHD. (Id.) He summarized his conclusions as follows:

       The patient is a 10 year old female with Psychotic Disorder NOS and ADHD
       predominantly Inattentive type. The patient presents today for further diagnostic
       clarification and possible medication management. The patient reported episodes of


 5
   According to the National Institute of Neurological Disorders and Stroke,
 “Dandy-Walker Syndrome is a congenital brain malformation involving the cerebellum
 (an area of the back of the brain that coordinates movement) and the fluid-filled spaces
 around it. The key features of this syndrome are an enlargement of the fourth ventricle (a
 small channel that allows fluid to flow freely between the upper and lower areas of the
 brain and spinal cord), a partial or complete absence of the area of the brain between the
 two cerebellar hemispheres (cerebellar vermis), and cyst formation near the lowest part
 of the skull. An increase in the size and pressure of the fluid spaces surrounding the brain
 (hydrocephalus) may also be present. The syndrome can appear dramatically or develop
 unnoticed. Symptoms, which often occur in early infancy, include slow motor
 development and progressive enlargement of the skull. In older children, symptoms of
 increased intracranial pressure (pressure within the skull) such as irritability and
 vomiting, and signs of cerebellar dysfunction such as unsteadiness, lack of muscle
 coordination, or jerky movements of the eyes may occur. Other symptoms include
 increased head circumference, bulging at the back of the skull, abnormal breathing
 problems, and problems with the nerves that control the eyes, face and neck.”
 https://www.ninds.nih.gov.

                                                 8
        visual hallucinations. Mother reported that they have been going on for a while but
        had been worsening until recently. . . . Mother reports that [A.D.’s] reports of
        symptoms have been inconsistent. However, she has had occasions where she has
        been and appeared to be legitimately afraid. The etiology at this point is unknown,
        however, mother does report that [A.D.] has had an abnormal MRI showing a higher
        ratio of white matter to gray matter. It is unclear as to whether or not this ‘structural’
        abnormality is the cause of these visual disturbances or if they are secondary to a
        wildly vivid imagination or both. What is evident, at this time, is that at times [A.D.]
        does appear to be genuinely frightened by these visual disturbances. As such, this
        clinician has recommended a trial of Risperdal 0.25mg po qPM targeting the
        psychotic symptoms.

(Id.)

        On October 13, 2014, A.D. presented to psychiatrist Thomas Eppright, M.D., at Beech

Brook. (Tr. 677.) Dr. Eppright noted that, in the past, issues of mood lability, irritability and

anger were present, but “when taking medication, [A.D.] does significantly better” with less

anxiety and less irritability. (Id.) He further noted there were no reported delusions,

hallucinations, or paranoia. (Id.) Dr. Eppright prescribed Zoloft and Risperdal. (Id.)

        A.D. returned to Dr. Eppright on December 2, 2014. (Tr. 545.) At that time, she was

“doing reasonably well.” (Id.) Dr. Eppright noted that “some anxiety is seen secondary to

school” but indicated there were no reports of delusions, hallucinations, or paranoia. (Id.) Dr.

Eppright discontinued the Risperdal, and increased A.D.’s Zoloft dosage. (Id.)

        Shortly thereafter, qualified mental health specialist Felicia Coffman, QMHS, and

licensed social worker Leah Schultz, LISW, of Beech Brook conducted an Individual Service

Plan (“ISP”) Review. (Tr. 556-563.) At that time, A.D. was in the fifth grade and continued to

struggle in several areas, including increasing her concentration, decreasing negative attention

seeking behavior, and implementing coping skills. (Tr. 556, 558.) She was diagnosed with

ADHD and anxiety disorder, not otherwise specified. (Tr. 559.)


                                                    9
       On March 23, 2015, Dr. Eppright found A.D. was “overall doing somewhat better” but

“still some anxiety at times seen.” (Tr. 599.) He noted “no delusions, hallucinations, or

paranoia,” and a “good response to Zoloft.” (Id.)

       On April 24, 2015, A.D. presented to pediatric neurologist Nancy Bass, M.D. (Tr. 624-

626.) Dillard reported A.D. had developed vocal tics and continued to have sleep issues,

including waking up screaming and hitting the walls five nights per week. (Tr. 624.) Dillard

stated A.D. “sees ‘bad stuff’ in her dreams and during the day (sees ‘mean people’).” (Id.)

Mental status examination findings were normal, including normal attention and concentration

and fluent spontaneous speech. (Tr. 625.) Dr. Bass diagnosed sleep disturbance. (Tr. 626.) She

recommended “holding off on medication” for the tics, as she believed they were related to

A.D.’s sleep issues as well as anxiety. (Id.) Dr. Bass advised Dillard and A.D. to follow up with

psychiatry and the sleep clinic, and prescribed melatonin before bedtime. (Id.)

       On May 19, 2015, Ms. Coffman and Ms. Schultz conducted another ISP Review

regarding A.D.’s progress. (Tr. 609-616.) They noted A.D. had shown improvement in, or

achieved, a number of her goals. (Id.) In particular, it was found that A.D. had increased her

concentration, decreased negative attention seeking behavior, implemented four coping skills,

identified six triggers for her symptoms, learned problem solving skills, improved her mood, and

practiced positive self-esteem each week “to help her manage her behavior towards math class

and school in general.” (Tr. 611-612.) A.D. continued to be diagnosed with ADHD and anxiety

disorder, not otherwise specified. (Tr. 600.)

       On June 29, 2015, A.D. presented to pediatric gastroenterologist Virginia Baez-Socorro,

M.D., for follow up regarding a recent H. Pylori infection. (Tr. 621-623.) At that time, A.D.’s


                                                10
infection had cleared up but she continued to report daily abdominal pain. (Tr. 621.) She also

complained of “a lot of stress and anxiety.” (Id.) Dr. Socorro noted that “in reviewing notes

from [primary care physician] and neurology it seems she also has obsessive compulsive

tendencies, anxiety, vocal tics, nightmares and hallucinations, though in clinic today with her

Dad her Dad denies this.” (Id.) Dr. Socorro also noted that A.D. had not been taking melatonin

or followed up with psychiatry, as recommended by Dr. Bass. (Id.) Dr. Socorro diagnosed

probable irritable bowel syndrome (“IBS”) and ordered an abdominal ultrasound. (Tr. 623.)

       On October 29, 2015, Ms. Beacham conducted an ISP review and found A.D. had made

some improvement in her communication, understanding, and coping skills. (Tr. 656.) She

concluded as follows:

       Clt is an 11 year old 6th grader . . . Clt continues to struggle with anxiety, moodiness,
       and sibling conflict. Clt has shown improvement in behaviors and anxiety but
       continues to struggle in the school setting. [Case Management Team] and clt worked
       on triggers and coping skills. Clt will continue in therapy services to complete
       coping skills and manage behaviors. Clt will be discharged once she meets goals and
       [her mother] is able to get pharm management services in an outside service.

(Tr. 657.)

       On May 2, 2016, A.D. returned to Dr. Eppright for follow up. (Tr. 673-676.) He noted

that A.D. was “still struggling with depression/anxiety,” “some school refusal,” and “some

magical thinking/scared of dark/scared of being alone.” (Tr. 673.) On mental status

examination, Dr. Eppright found A.D. was alert and oriented with cooperative behavior, no

psychomotor agitation, normal speech, good mood, flat affect, intact memory and

attention/concentration, and poor insight and judgment. (Tr. 673-675.) He also noted that A.D.

denied auditory, visual, and tactile hallucinations. (Tr. 675.) Dr. Eppright increased A.D.’s

Zoloft and Trazodone dosages. (Tr. 676.)

                                                  11
       The following day, A.D. was discharged from Beech Brook, after having shown “much

improvement” in reaching her goals. (Tr. 687-691.) Her diagnoses on discharge were

generalized anxiety disorder and ADHD. (Tr. 689.)

       On August 9, 2016, A.D. presented to Kristie Ross, M.D., for follow up regarding her

sleep disturbance. (Tr. 694-696.) Dr. Ross ordered a sleep study due to reports that A.D.

“continues to have episodes of screaming and breathing issues at night.” (Tr. 695.)

       The following day, A.D. returned to Dr. Bass for follow up regarding Tourette’s

Syndrome, anxiety and obsessive compulsive disorder. (Tr. 700-706.) Dillard reported the

following symptoms:

       Mom reports [A.D.] continues to have disordered sleep patterns, with frequent
       waking and screaming events. She was seen yesterday by Dr Ross in sleep
       medicine, who has a low suspicion for parasomnias, but is planning to repeat a
       sleep study.

       [A.D.] currently has a complex motor tic where she shrugs and rolls her neck,
       which is seen many times throughout the day and is frustrating and irritating
       for her. She continues to have a vocal tic with a deep inhale. Mom feels
       overall these are contributing to her poor mood and daytime fatigue. She takes
       many naps. She restarts school on Monday, and is nervous about returning to
       school.

       Mom reports [A.D.’s] anxiety has been very bad lately. She is frequently
       overwhelmed and having vomiting intermittently, always in the context of high
       anxiety and changes in routines. She threw up at her 6th grade graduation and
       wasn’t able to go on vacation due to vomiting. The last episode of vomiting
       was 3 weeks ago and lasted for approximately 3 days. She has vomited during
       sleep, the last time approximately 2 months ago.

       Mom reports [A.D.] has had increased daytime visual hallucinations. She sees
       people watching her and sees things in the TV when the TV is off. She says
       she sees scary faces, scary people and dogs. The images/ hallucinations move
       and are not fixed images. She denies these images ‘talk’ to her and she denies
       hearing voices that aren’t there. She is seeing a psychiatrist who is aware of
       th[ese] symptoms and will be starting a new psychiatrist . . . scheduled for


                                               12
       Monday. She isn't having compulsions or repetitive behaviors. She denies
       suicidal or homicidal ideation. She is often tearful.

(Tr. 700-701.) Mental status examination findings were normal, including full orientation,

normal attention and concentration, and fluent spontaneous speech with no paraphrasic errors.

(Tr. 704.)

       Dr. Bass noted diagnoses of anxiety, depression, mood disorder, and provisional tic

disorder. (Tr. 704.) She did not recommend medication for A.D.’s tics, finding “her prominent

symptoms of anxiety, sleep disturbance, outbursts and tearfulness seem to be more distressing to

her and needing more urgent attention and are impacting her quality of life more than the motor

tics.” (Tr. 705.)

       On June 14, 2017, A.D. presented for treatment of her mental health issues at Signature

Health.6 (Tr. 707-712.) Therapist Stacey Johnson noted that several conditions had been

diagnosed by psychiatrist Elise Bonder, M.D., including unspecified schizophrenia, major

depressive disorder, generalized anxiety disorder, and Tourette’s disorder. (Tr. 707-708.) With

regard to A.D.’s schizophrenia, Ms. Johnson indicated A.D.’s treatment goal was to “stabilize,

through the use of psychotropic medications, psychotic and other severe and persistent mental

illness symptoms.” (Tr. 711.) Ms. Johnson further noted A.D. had established services “within

the last month,” and “mom reports no progress.” (Tr. 712.)

C.     State Agency Reports




 6
  It appears A.D. established treatment at Signature Health on April 17, 2017, and had
 follow up visits in May and early June 2017. (Tr. 707.) As discussed infra, however,
 records of these visits were not before the ALJ at the time of her decision.

                                               13
       On March 2, 2015, A.D. underwent a psychological consultative examination with

Deborah Koricke, Ph.D. (Tr. 565-578.) At the time of the evaluation, A.D. was 11 years and 3

months old. (Tr. 565.) Dillard reported A.D. was “struggling with learning problems that she

believes prevent her daughter from acting in an age-appropriate manner.” (Tr. 567.) Dillard

further indicated A.D. was emotional, cried easily, suffered from “bad anxiety,” woke up at least

four to five times a week screaming, and had a limited interest in being around other children.

(Tr. 568.) Dr. Koricke noted A.D. was receiving special education instruction for the learning

disabled, and had had an Individual Education Plan (“IEP”) since kindergarten. (Tr. 566.) She

further noted A.D. was currently taking Zoloft, Risperdal, Prilosec, and “Hyclomin.” (Id.)

       On examination, Dr. Koricke noted A.D. “initially was quiet, but then warmed up,

appearing happy and good-humored.” (Tr. 569.) A.D. put forth “good effort” throughout the

session and “was able to remain focused and on task without difficulty.” (Id.) Dr. Koricke

further found A.D. was polite with 100% intelligible speech. (Id.) She “did not experience

difficulty understanding simple directives, but required lengthy questions to be repeated and

broken down into small segments of information for her to understand.” (Id.) In addition, while

A.D. was able to adequately express her thoughts and feelings in simple terms,” she had “very

limited vocabulary, consistent with low intellectual capacity.” (Id.) Dr. Koricke found “[i]n

other words, there’s no sign of expressive or receptive language disorders, but her speech and

thinking processes are simplistic, associated with lower IQ.” (Id.)

       With regard to A.D.’s affect and mood, Dr. Koricke indicated A.D. was not anxious and

was cooperative throughout the session. (Id.) She maintained eye contact, responded to

questions, was “calm and relaxed,” and appeared happy throughout. (Tr. 569-570.) A.D.


                                                14
exhibited good attention with no difficulty being distracted. (Tr. 570.) Dr. Koricke further noted

A.D. “showed no behavior indicative of psychotic proportions such as delusions or

hallucinations, and her mother denies any indications of their presence.” (Id.)

       Intelligence testing was conducted that date, which revealed a full scale IQ of 68. (Tr.

570.) Dr. Koricke indicated “this was viewed as somewhat lower than previous measures

[showing a full scale IQ of 74],” and determined that A.D. “is estimated to be functioning higher

within the borderline range of ability.” (Tr. 570, 572.) Dr. Koricke further found A.D.’s insight

and judgment was limited for her age due to low IQ and associated concrete or simplistic

thinking. (Tr. 570.)

       Dr. Koricke assessed borderline intellectual functioning, and indicated “her presentation

is consistent with a diagnosis of an anxiety disorder otherwise specified, but additional contact

with the child is necessary to rule out additional difficulty with a depressive disorder.” (Tr. 573.)

With regard to the four mental functional areas, Dr. Koricke found as follows:

       1. Describe the claimant's abilities and limitations in acquiring and using
       information relative to the functioning of typically-developing children of
       the same age.

       [A.D.] did not show specific problems with attention in this one-on-one
       situation in that she was neither impulsive nor inattentive. She understood
       simple or one-step instructions, but had difficulty understanding complex or
       multi-step instructions, which had to be broken down into small segments
       of information for her to understand. She shows simplistic speech patterns and
       concrete thinking, associated with limited intellectual functioning. She has
       difficulty learning and retaining new information due to limited intellectual
       abilities, consistent with borderline intellectual functioning. She will require
       adults to give her small segments of information to be able to cognitively
       process and learn didactic information and will require one-on-one attention
       from adults to follow along in a group setting due to limited understanding.
       She also has a history of performance anxiety and will get so anxious and
       frustrated in the classroom that she becomes physically ill and requests to go
       home. This would make learning even more arduous for the child.

                                                 15
2. Describe the claimant's abilities and limitations in attending to and
completing tasks relative to the functioning of typically-developing children
of the same age

In this one-on-one situation, [A.D.] showed no difficulty with overt
distractibility or inattention. Overall, she did not show deficits in sustained
attention to oral or visual stimuli during the testing. I saw no signs of a
diagnosable attention deficit disorder. She is seen as able to sustain attention
for prolonged periods of time, but may require re-instruction from adults in
a group setting to fully understand assigned tasks that are more challenging
for her. She is likely to work well with peers in a group situation and is
not seen to be impulsive or disruptive. She is not taking medication to control
her attention.

3. Describe the claimant's abilities and limitations in interacting and
relating with others relative to the functioning of typically-developing
children of the same age

[A.D.]’s mother reports that she gets along with peers and has no difficulty
getting along with others although she is more withdrawn and really does not
have any close friends. She gets along with family members and has no
difficulty with oppositional or defiant behaviors. During the examination, [A.D.]
put forth consistently good effort and she was cooperative. She is polite and
cooperative throughout the session. She showed an adequate frustration
tolerance. She made good eye contact. She is respectful of teachers and of
authority, in general, and her mother reported that she has not been suspended
during the current school year.

4. Describe the claimant's abilities and limitations in self-care relative to
the functioning of typically-developing children of the same age

[A.D.] can complete self-care activities with structure and reminders from
mother. She is independent in caring for her hygiene. She is also independent
in toileting and is able to sleep alone. Her mother did report difficulty
with sleep when she is not taking her medication. She has difficulty with
learning and is functioning within the borderline range of intellectual ability.
She also has a history of significant anxiety, particularly in the school setting,
and can become so anxious that she becomes physically ill and goes home.

Overall, the child's mother indicates that she is generally fairly well-behaved and
responsive to discipline, although immature. She does not have explosive
outbursts, but does struggle with significant anxiety despite her current medication
(i.e. Zoloft and Risperdal ). In sum, she would experience difficulty functioning in


                                         16
       an age-appropriate manner related to her borderline intellectual functioning and
       other specified anxiety disorder.

(Tr. 573-575.)

       On April 3, 2015, state agency psychologist Carl Tischler, Ph.D., reviewed A.D.’s

records and completed a Childhood Disability Evaluation Form. (Tr. 579-584.) Dr. Tischler

found “significant medical improvement” and concluded A.D.’s mental health impairments were

severe but did not meet, medically equal, or functionally equal the listings. (Tr. 579.)

Specifically, Dr. Tischer concluded A.D. had “less than marked” limitations in the domains of

acquiring and using information, attending and completing tasks, and interacting and relating

with others.7 (Tr. 581.)

       On April 9, 2015, state agency physician Milford Schwartz, M.D., reviewed A.D’s

medical records and completed a Case Analysis. (Tr. 584.) Dr. Schwartz’s review was limited

to “the physical aspects of the claim.” (Id.) He found that “currently [A.D.] has normal

neuromotor findings with normal motor functioning per parent and file evidence . . .[Medical

Improvement] in this regard is documented by file evidence.” (Id.) Dr. Schwartz concluded that

“at this time a severe physical impairment is not established.” (Id.)

       On September 1, 2015, state agency physicians Todd Finnerty, Psy.D., and Uma Gupta,

M.D., reviewed A.D’s records and completed a Childhood Disability Evaluation Form. (Tr. 643-

649.) Like Dr. Tischler, Drs. Finnerty and Gupta found “significant medical improvement” and

concluded A.D.’s mental health impairments were severe but did not meet, medically equal, or



 7
   The fourth page of Dr. Tischler’s opinion is missing from the administrative record and,
 therefore, the Court cannot determine how he assessed A.D’s functioning in the
 remaining three domains. (Tr. 581-582.)

                                                17
functionally equal the listings. (Tr. 643.) Specifically, Drs. Finnerty and Gupta concluded A.D.

had “less than marked” limitations in the domains of acquiring and using information, attending

and completing tasks, interacting and relating with others, and health and physical well-being;

and no limitation in the domains of moving about and manipulating objects and caring for

yourself. (Tr. 645-646.)

D.     Hearing Testimony

       During the July 11, 2017 hearing, the ALJ first noted that Dillard and A.D. did not have a

lawyer or other representative. (Tr. 51.) The ALJ advised Dillard of her right to representation,

and offered to reschedule the hearing to allow her the opportunity to find a representative. (Tr.

51-52.) Dillard decided to go forward without a representative, stating she did not think anyone

would help them. (Tr. 53.)

       The ALJ then asked A.D. a series of questions. A.D. testified as follows:

       •        She will be entering the 8th grade in the fall. (Tr. 60.) When asked how she
                thought the new school year would be, she replied: “Probably a hot mess.” (Tr.
                61.) She does not learn anything at school. (Id.) She does not understand
                anything her teachers are saying. (Id.) Her teachers do not teach in a way that
                she can understand and, when she tries to ask a question, they ignore her or are
                disrespectful to her. (Tr. 62-63.) As result, she “stopped really caring
                anymore.” (Id.)

       •        She can read a little, but has difficulty writing and completing essays. (Tr. 65.)
                She does some assignments on a computer, and has a tablet at home. (Tr. 62,
                69.) She does not have any books, and finds books boring. (Tr. 68.) She likes
                math and is in the regular math class at school. (Tr. 61.) However, she is not
                learning anything. (Id.) She gets pulled out for some special education classes.
                (Id.)

       •        She has some friends at school but not a lot of them. (Tr. 66.) Sometimes she
                plays with her friends at recess. (Id.) In the summer, she goes to the gym,
                where she plays basketball and goes on the treadmill. (Tr. 67.) She refuses to
                join the school basketball team because “they don’t take it serious and I’m not


                                                18
                going to put my effort into working and they’re over there fooling around.”
                (Id.)

       The ALJ also asked Dillard questions at the hearing. She testified as follows:

       •        She believes A.D. is still disabled because she is having “more and more
                anxiety.” (Tr. 58.) A.D. sees things that aren’t there, is often frustrated, and is
                always twitching her neck and rolling her hands. (Id.) She does not think A.D.
                has improved at school. (Id.) A.D.’s special education teachers correct her
                work and then her teachers give her full credit, which is not helping A.D. learn.
                (Tr. 59-60.) It takes four to five hours to do just one page of A.D.’s homework.
                (Tr. 60.) A.D.’s teachers have said they will suspend A.D. for raising her hand
                and asking questions. (Tr. 59.) She is pulling A.D. out of her current school
                and trying to find a better one.

       •        A.D. “blurts out a lot of stuff that she shouldn’t.” (Tr. 70.) A.D. can become
                verbally aggressive and has “a lot of breakdowns in school,” during which she
                needs to leave the classroom to calm down. (Tr. 70-71.) A.D. becomes
                emotional often and has outbursts where she cries and screams. (Tr. 72.)

       •        A.D. “sees heads everywhere” and “feels like they’re going to get her.” (Tr.
                74.) A.D. wakes up screaming and yelling four times per week. (Tr. 77.) The
                doctors at Signature Health have diagnosed schizophrenia. (Tr. 73.) A.D. is
                taking Abilify and Zoloft. (Tr. 74.) The Abilify is to help with A.D.’s
                Tourette’s. (Id.) The medications are not helping yet, although she has noticed
                that A.D. smiles a little more often. (Id.)

       •        She feels that A.D.’s schizophrenia and Tourette’s inhibit her ability to learn,
                and cause her to feel overly anxious. (Tr. 75.)


                            III.   STANDARD FOR DISABILITY

A.     Initial Disability Determination

       To qualify for SSI benefits, an individual must demonstrate a disability as defined under

the Act. “An individual under the age of 18 shall be considered disabled ... if that individual has

a medically determinable physical or mental impairment, which results in marked and severe

functional limitations, and which can be expected to result in death or which has lasted or can be




                                                19
expected to last for a continuous period of not less than 12 months.” 42 U.S.C. § 1382c(a)(3)(C).

       To determine whether a child is disabled, the regulations prescribe a three-step sequential

evaluation process. 20 C.F.R. § 416.924(a). At step one, a child must not be engaged in

“substantial gainful activity.” 20 C.F.R. § 416.924(b). At step two, a child must suffer from a

“severe impairment.” 20 C.F.R. § 416.924(c). At step three, disability will be found if a child

has an impairment, or combination of impairments, that meets, medically equals or functionally

equals an impairment listed in 20 C.F.R. § 404, Subpt. P, App'x 1. 20 C.F.R. § 416.924(d).

       To determine whether a child's impairment functionally equals the listings, the

Commissioner will assess the functional limitations caused by the impairment. 20 C.F.R. §

416.926a(a). The Commissioner will consider how a child functions in six domains: (1)

acquiring and using information; (2) attending and completing tasks; (3) interacting and relating

with others; (4) moving about and manipulating objects; (5) caring for [ ]self; and (6) health and

physical well-being. 20 C.F.R. § 416.926a(b)(1)(i)-(vi). If a child's impairment results in

“marked” limitations in two domains, or an “extreme” limitation in one domain, the impairments

functionally equal the listings and the child will be found disabled. 20 C.F.R. § 416.926a(d). To

receive SSI benefits, a child recipient must also meet certain income and resource limitations.

20 C.F.R. §§ 416.1100, 416.1201.

       A “marked” limitation is one which seriously interferes with functioning. 20 C.F.R. §

416.926a(e)(2)(i). “Marked” limitation means “more than moderate” but “less than extreme.”

20 C.F.R. § 416.926a(e)(2)(i). “It is the equivalent of the functioning we would expect to find

on standardized testing with scores that are at least two, but less than three, standard deviations

below the mean.” Id. An “extreme” limitation is one that “interferes very seriously with [a


                                                 20
child's] ability to independently initiate, sustain, or complete activities.” 20 C.F.R. §

416.926a(e)(3)(i). An “extreme” limitation means “more than marked.” 20 C.F.R. §

416.926a(e)(3)(I). “It is the equivalent of the functioning we would expect to find on

standardized testing with scores that are at least three standard deviations below the mean.” Id.

       If an impairment is found to meet, or qualify as the medical or functional equivalent of a

listed disability and the twelve-month durational requirement is satisfied, the claimant will be

deemed disabled. 20 C.F.R. § 416.924(d)(1).

B.     Review of a Child’s Continued Eligibility for Benefits

       The Social Security Act generally requires proof of continued eligibility for benefits, and

requires the termination of benefits if an individual is no longer eligible. See 42 U.S.C. § 423(f).

A review of an individual’s continued eligibility for benefits is called a “continuing disability

review” or “CDR.” For individuals under the age of 18, social security regulations provide that a

CDR should be conducted “not less frequently than once every 3 years.” 42 U.S.C. §

1382c(a)(3)(H)(ii)(I).

       The regulations provide a three-step process for reviewing a disabled child's continued

eligibility for benefits. At step one of this process, the Commissioner determines whether there

has been any “medical improvement” in the impairments that the child had at the most recent

favorable determination that she was disabled (i.e., the “comparison point decision” or “CPD”).

20 C.F.R. § 416.994a(a)(1). The regulations define “medical improvement” as follows:

       Medical improvement is any decrease in the medical severity of your impairment(s)
       which was present at the time of the most recent favorable decision that you were
       disabled or continued to be disabled. Although the decrease in severity may be of any
       quantity or degree, we will disregard minor changes in your signs, symptoms, and
       laboratory findings that obviously do not represent medical improvement and could
       not result in a finding that your disability has ended. A determination that there has

                                                 21
       been a decrease in medical severity must be based on changes (improvement) in the
       symptoms, signs, or laboratory findings associated with your impairment(s).

20 C.F.R. § 416.994a(c).

       “If there has been no medical improvement [the Commissioner] will find that [the child's]

disability continues” unless certain limited exceptions to medical improvement apply. 20 C.F.R.

§§ 416.994a(b)(1)(i) and (ii); 416.994a(e) and (f); Social Security Ruling (“SSR”) 05–03p, 2005

WL 1041037 at 1*–3 (“At each step of the process, certain ‘exceptions to medical improvement’

may apply, under which disability can be found to have ended even though medical

improvement has not occurred. (20 CFR 416.994a(e)-(f).”).

       If medical improvement has occurred, the Commissioner proceeds to step two. 20 C.F.R.

§ 416.994a(b)(2); SSR 05–03p, 2005 WL 1041037 at *1. If the CPD was made on or after

January 2, 2001 and was based upon functional equivalence to a listed impairment (as is the case

herein), then the Commissioner must determine whether the impairment now functionally equals

the severity of the listed impairment that it met or equaled before. 20 C.F.R. § 416.994a(b)(2);

SSR 05–03p, 2005 WL 1041037 at *1–*3. If the impairment still functionally equals a listed

impairment, then disability benefits will continue. Id. If the impairment does not, the

Commissioner will proceed to step three. Id.

       At step three, the Commissioner must determine whether the child is currently disabled in

accordance with the rules for determining disability for children. 20 C.F.R. § 416.994a(b)(3). In

determining whether a child is currently disabled, the Commissioner will consider all of the

impairments that the child now has, including those not had at the time of the CPD, or those that

the Commissioner did not consider at that time. Id. The steps in determining a current disability

are summarized at 20 C.F.R. § 416.994a(b)(3):

                                                22
       (i)     Do you have a severe impairment or combination of impairment [sic]? If
               there has been medical improvement in your impairment(s) ... we will
               determine whether your current impairment(s) is severe, as defined in §
               416.924(c). If your impairment(s) is not severe, we will find that your
               disability has ended. If your impairment(s) is severe, we will then consider
               whether it meets or medically equals the severity of a listed impairment.

       (ii)    Does your impairment(s) meet or medically equal the severity of any
               impairment listed in appendix 1 of subpart P of part 404 of this chapter? If
               your current impairment(s) meets or medically equals the severity of any
               listed impairment, as described in §§ 416.925 and 416.926, we will find that
               your disability continues. If not, we will consider whether it functionally
               equals the listings.

       (iii)   Does your impairment(s) functionally equal the listings? If your current
               impairment(s) functionally equals the listings, as described in § 416.926a, we
               will find that your disability continues. If not, we will find that your
               disability has ended.

20 C.F.R. § 416.994a(b)(3)(i), (ii) and (iii).

       When the Commissioner evaluates whether a claimant continues to qualify for benefits,

the claimant is not entitled to a presumption of continuing disability. See Cutlip v. Sec'y of

Health & Human Servs., 25 F.3d 284, 286 (6th Cir. 1994); Bradley v. Comm’r of Soc. Sec., 2016

WL 7383403 at * 2 (W.D. Mich. Dec. 21, 2016). Rather, the decision whether to terminate

benefits must “be made on the basis of the weight of the evidence and on a neutral basis with

regard to the individual's condition.” Id. Nevertheless, the burden of proof to establish that a

claimant has experienced a medical improvement which supports a termination of benefits lies

with the Commissioner. See, e.g., Kennedy v. Astrue, 247 Fed. Appx. 761, 764–65 (6th Cir.

Sept. 7, 2007); Bradley, 2016 WL 7383403 at *2; Couch v. Comm'r of Soc. Sec., 2012 WL

394878 at *10 (S.D. Ohio, Feb. 7, 2012).

                   IV.    SUMMARY OF COMMISSIONER’S DECISION

       The ALJ made the following findings of fact and conclusions of law:

                                                 23
       1.       The most recent favorable medical decision finding that the claimant was
                disabled is the determination dated August 9, 2005. This is known as the
                “comparison point decision” or CPD.

       2.       At the time of the CPD, the claimant had the following medically
                determinable impairments: borderline intellectual functioning and
                developmental coordination disorder. These impairments were found to
                functionally equal the listings (20 CFR 406.924(d) and 416.926a).

       3.       Medical improvement occurred as of April 1, 2015 (20 CFR 416.994a(c)).

       4.       The claimant was born on November ** 2003. Therefore, she was a school
                age child, as of April 1, 2015. The claimant is currently an adolescent. (20
                CFR 416.926a(g)(2)).

       5.       Since April 1, 2015, the impairments that the claimant had at the time of the
                CPD have not functionally equaled the Listings of Impairments (20 CFR
                416.994a(b)(2) and 419.926a and SSR 05-03p).

       6.       Since April 1, 2015, the claimant has had the following severe impairments:
                anxiety disorder, borderline intellectual functioning, gastritis, specific
                learning disabilities, and ADHD (20 CFR 416.924(c)).

       7.       Since April 1, 2015, the claimant has not had an impairment or combination
                of impairments that meets or medically equals one of the listed impairments
                in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR 416.925 and 416.926).

       8.       Since April 1, 2015, the claimant has not had an impairment or combination
                of impairments that functionally equals the listings (20 CFR 416.924(d) and
                416.926a).

       9.       The claimant’s disability ended as of April 1, 2015, and the claimant has not
                become disabled again since that date (20 CFR 416.994a).


(Tr. 19-40.)
                                  V. STANDARD OF REVIEW

       “The Social Security Act authorizes narrow judicial review of the final decision of the

Social Security Administration (SSA).” Reynolds v. Comm’r of Soc. Sec., 2011 WL 1228165 at

* 2 (6th Cir. April 1, 2011). Specifically, this Court’s review is limited to determining whether


                                                24
the Commissioner’s decision is supported by substantial evidence and was made pursuant to

proper legal standards. See Ealy v. Comm’r of Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010);

White v. Comm’r of Soc. Sec., 572 F.3d 272, 281 (6th Cir. 2009). Substantial evidence has been

defined as “‘more than a scintilla of evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers v.

Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (quoting Cutlip v. Sec’y of Health and

Human Servs., 25 F.3d 284, 286 (6th Cir. 1994)). In determining whether an ALJ’s findings are

supported by substantial evidence, the Court does not review the evidence de novo, make

credibility determinations, or weigh the evidence. Brainard v. Sec’y of Health & Human Servs.,

889 F.2d 679, 681 (6th Cir. 1989).

       Review of the Commissioner’s decision must be based on the record as a whole. Heston

v. Comm’r of Soc. Sec., 245 F.3d 528, 535 (6th Cir. 2001). The findings of the Commissioner

are not subject to reversal, however, merely because there exists in the record substantial

evidence to support a different conclusion. Buxton v. Halter, 246 F.3d 762, 772-3 (6th Cir.

2001) (citing Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986)); see also Her v. Comm’r of

Soc. Sec., 203 F.3d 388, 389-90 (6th Cir. 1999)(“Even if the evidence could also support another

conclusion, the decision of the Administrative Law Judge must stand if the evidence could

reasonably support the conclusion reached.”) This is so because there is a “zone of choice”

within which the Commissioner can act, without the fear of court interference. Mullen, 800 F.2d

at 545 (citing Baker v. Heckler, 730 F.2d 1147, 1150 (8th Cir. 1984)).

       In addition to considering whether the Commissioner’s decision was supported by

substantial evidence, the Court must determine whether proper legal standards were applied.


                                                25
Failure of the Commissioner to apply the correct legal standards as promulgated by the

regulations is grounds for reversal. See, e.g.,White v. Comm’r of Soc. Sec., 572 F.3d 272, 281

(6th Cir. 2009); Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746 (6th Cir. 2006) (“Even if

supported by substantial evidence, however, a decision of the Commissioner will not be upheld

where the SSA fails to follow its own regulations and where that error prejudices a claimant on

the merits or deprives the claimant of a substantial right.”).

        Finally, a district court cannot uphold an ALJ’s decision, even if there “is enough

evidence in the record to support the decision, [where] the reasons given by the trier of fact do

not build an accurate and logical bridge between the evidence and the result.” Fleischer v.

Astrue, 774 F. Supp. 2d 875, 877 (N.D. Ohio 2011) (quoting Sarchet v. Chater, 78 F.3d 305, 307

(7th Cir.1996); accord Shrader v. Astrue, 2012 WL 5383120 (E.D. Mich. Nov. 1, 2012) (“If

relevant evidence is not mentioned, the Court cannot determine if it was discounted or merely

overlooked.”); McHugh v. Astrue, 2011 WL 6130824 (S.D. Ohio Nov. 15, 2011); Gilliam v.

Astrue, 2010 WL 2837260 (E.D. Tenn. July 19, 2010); Hook v. Astrue, 2010 WL 2929562 (N.D.

Ohio July 9, 2010).

                                           VI. ANALYSIS

Failure to Consider A.D.’s Psychotic Disorder and Tourette’s Syndrome

         In her first assignment of error, Dillard argues “[t]he ALJ’s failure to recognize A.D.’s

psychotic disorder and Tourette’s syndrome as severe impairments, or consider their combined

impact, resulted in a legally insufficient analysis of Plaintiff’s disability under the listings.”

(Doc. No. 13 at 13-15.) Although somewhat unclear, Dillard appears to assert remand is

required because the ALJ failed to consider these impairments in determining, at step three, that


                                                  26
A.D. did not meet or equal a listed impairment. (Id. at 14.) She maintains “the ALJ did not

compare the medical evidence of Plaintiff’s Tourette’s syndrome, manifested by a complex

motor tic where she shrugs and rolls her neck many times throughout the day and by a vocal tic

with a deep inhale, and her schizophrenia/psychotic disorder and auditory hallucinations, with

the requirements of the listings.” (Id. at 14-15.)

         The Commissioner argues the ALJ properly considered the combined impact of A.D.’s

mental health impairments. (Doc. No. 15 at 12-13.) She notes the ALJ engaged in a lengthy

discussion of the medical evidence relating to A.D.’s impairments, including evidence relating to

A.D.’s psychotic symptoms and vocal tics. (Id.) However, the Commissioner asserts the ALJ

discounted this evidence due to the lack of a “definitive diagnosis from an acceptable medical

source.” (Id.) The Commissioner also notes the ALJ’s citation to medical evidence that

contradicted Dillard’s reports of hallucinations and motor tics, including Dr. Koricke’s

consultative examination report. (Id.)

         At the outset, the Court notes Dillard’s argument is somewhat unclear. She appears to

argue the ALJ failed to properly consider whether A.D.’s psychotic disorder and Tourette’s met

or equaled the requirements of a Listing, but then fails to direct this Court’s attention to any

specific Listing that she believes the ALJ should have considered. Nor does she explain how the

evidence in this case supports a finding that A.D. met or equaled the requirements of any

particular Listing relating to either A.D.’s psychotic disorder or Tourette’s. Thus, the Court

finds any argument relating to the ALJ’s failure to consider whether A.D. met or equaled the

requirements of a specific Listing, to be waived.




                                                 27
         This assignment of error could also be construed as asserting that remand is required

because the ALJ failed to consider the combined impact of all of A.D.’s mental health

impairments (including her psychotic disorder and Tourette’s) in determining whether she

functionally equaled the listings. To functionally equal the listings, an impairment(s) must be of

listing-level severity; i.e. it must result in “marked” limitations in two domains of functioning or

an “extreme” limitation in one domain. See 20 C.F.R. § 416.926a(a); Social Security Ruling

(“SSR”) 09–1p, 2009 WL 296031 (February 17, 2009). In determining whether a child has a

“marked” or “extreme” limitation, the Agency will:

       ... consider your functional limitations resulting from all of your impairments,
       including their interactive and cumulative effects. We will consider all the relevant
       information in your case record that helps us determine your functioning, including
       your signs, symptoms, and laboratory findings, the descriptions we have about your
       functioning from your parents, teachers, and other people who know you, and the
       relevant factors explained in §§ 416.924a, 416.924b, and 416.929.

20 C.F.R. § 416.926a(e). The factors set forth in §§ 416.924a, 416.924b, and 416.929 include,

but are not limited to the following: how well a child can initiate and sustain activities; how

much extra help a child needs; the effects of structured or support settings; how a child functions

in school; and the effects of medications or other treatment. See 20 C.F.R. § 416.926a(a). In

determining whether a child functionally equals a listing, ALJs need not discuss all of the

considerations set forth in 20 C.F.R. § 926a and SSR 09–1p; however, they must “provide

sufficient detail so that any subsequent reviewers can understand how they made their findings.”

SSR 09–1p.8


 8
   In assessing functional equivalence, the Agency employs a “whole child” approach.
 Under this approach, “[w]e focus first on the child's activities, and evaluate how
 appropriately, effectively, and independently the child functions compared to children of
 the same age who do not have impairments. 20 CFR § 416.926a(b) and (c). We consider

                                                 28
         Here, the ALJ found that, since April 1, 2015, A.D. suffered from the severe

impairments of anxiety disorder, borderline intellectual functioning, gastritis, specific learning

disabilities, and ADHD. (Tr. 32.) She concluded A.D.’s schizophrenia and Tourette’s did not

constitute medically determinable impairments, finding “the record contains no definitive

diagnosis of these conditions from an acceptable medical source.” (Id.) After finding A.D.’s

severe impairments did not meet or equal the requirements of Listings 112.05 (intellectual

disorder), 112.06 (anxiety and obsessive-compulsive disorders), 112.11 (ADHD and

neurodevelopmental disorders) and 105.06 (gastritis), the ALJ went on to consider whether

A.D.’s impairments functionally equaled the listings. (Tr. 32-34.)

         At this step, the ALJ noted she had “considered all symptoms and the extent to which

these symptoms can reasonably be accepted as consistent with the objective medical evidence

and other evidence, based on the requirements of 20 CFR 404.1529.” (Tr. 34.) The ALJ then

discussed the evidence regarding A.D.’s mental health impairments at some length. (Tr. 34-37.)

As part of this discussion, the ALJ repeatedly acknowledged Dillard’s reports that A.D.

experienced hallucinations and vocal and motor tics. (Tr. 34, 36.) However, the ALJ noted that,

during the March 2015 consultative examination, Dr. Koricke found A.D. “showed no behavior

indicative of psychotic proportions such as delusions or hallucinations, and her mother denied

any indications of their presence.” (Tr. 36.) Moreover, the ALJ observed that Dr. Koricke “did




 what activities the child cannot do, has difficulty doing, needs help doing, or is restricted
 from doing because of the impairments. 20 CFR 416.926a(a). Activities are everything a
 child does at home, at school, and in the community, 24 hours a day, 7 days a week.”
 SSR 09–2p, 2009 WL 396032 (February 18, 2009). The Agency next evaluates the
 effects of a child's impairments by rating the degree to which the impairment(s) limits
 functioning in the six domains. SSR 09–2p.

                                                 29
not indicate the claimant had exhibited any vocal or physical tics.” (Id.) Later in the decision,

the ALJ also noted that, during a June 2015 appointment, A.D.’s father “denied that the claimant

was experiencing hallucinations and other symptoms reported by the claimant’s mother.” (Id.)

In addition, the ALJ noted Dr. Bass did not observe any motor tics during her examinations of

A.D. and, further, assessed only a “provisional tic disorder” for which she declined to prescribe

medication. (Tr. 36-37.) Lastly, the ALJ found there was “no definitive diagnosis” of Tourette’s

in the record and stated “the claimant spoke quite well and was articulate” during the hearing.

(Tr. 37.)

            For the following reasons, the Court finds Dillard’s first assignment of error is without

merit. Although the ALJ concluded A.D.’s psychotic disorder and Tourette’s did not constitute

medically determinable impairments, it is clear from a review of the decision that she fully

considered A.D.’s symptoms from these impairments during her functional equivalence analysis.

As noted above, the ALJ explicitly acknowledged and discussed Dillard’s repeated reports that

A.D. “sees things that aren’t there” and experiences motor tics involving her neck and hands.

(Tr. 34, 36.) However, the ALJ correctly noted these reported symptoms were often inconsistent

with other evidence in the record. For example, with regard to symptoms of A.D.’s psychotic

disorder, the record reflects Dillard reported A.D. was suffering from visual hallucinations in

January 2014, and A.D. was thereafter prescribed Risperdal. (Tr. 543-544.) Subsequent

treatment notes from Beech Brook, however, indicate A.D. improved with medication and

thereafter consistently denied delusions, hallucinations, or paranoia between October 2014 and

May 2016. (Tr. 677, 545, 599, 675.) Moreover, as the ALJ correctly noted, Dr. Koricke found

no behavior indicative of delusions or hallucinations during the consultative examination and


                                                   30
stated that, in fact, Dillard “denied any indications of their presence.” (Tr. 570.) Several

months later, A.D.’s father similarly denied that A.D. suffered from hallucinations. (Tr. 621.)

         With regard to A.D.’s Tourette’s symptoms, the ALJ expressly acknowledged reports

that A.D. “twitches her neck and rolls her hands” and experiences “vocal tics.” (Tr. 34, 36.)

However, as the ALJ correctly noted, A.D.’s neurologist, Dr. Bass, did not observe evidence of

A.D.’s tics and documented normal, fluent speech during each of her examinations. (Tr. 625-

626, 704.) Moreover, Dr. Bass limited her diagnosis to “provisional tic disorder” and repeatedly

declined to prescribe medication for the condition. (Tr. 626, 704-705.)

         In sum, a careful review of the decision reveals the ALJ fully considered the combined

impact of A.D.’s impairments, including symptoms of her psychotic disorder and Tourette’s

Syndrome. While the Court acknowledges the ALJ improperly found no diagnosis of these

conditions in the medical record from an acceptable medical source,9 the ALJ nonetheless

thoroughly discussed the medical evidence regarding these conditions during her functional

equivalence analysis. Moreover, for the reasons discussed above, the ALJ correctly found that

the reported severity of A.D.’s symptoms from these conditions was not consistent with other

medical evidence in the record.

         Accordingly, Dillard’s first assignment of error is without merit.

Functional Equivalence




 9
   As noted in this Court’s discussion of the medical evidence, Dr. Golden diagnosed a
 psychotic disorder in January 2014. (Tr. 544.) Further, A.D.’s June 2017 treatment note
 from Signature Health indicates that, in May 2017, Dr. Bonder diagnosed both
 schizophrenia and Tourette’s. (Tr. 707-708.)

                                                31
         In her second assignment of error, Dillard argues the ALJ erred in finding A.D. had

less than marked limitations in the domains of Acquiring and Using Information, and Caring for

Yourself. (Doc. No. 13 at 15-18.) Specifically, she maintains remand is required because “the

ALJ considered only limited portions of the record, did not properly account for symptoms and

limitations in the medical evidence, and [] credited Social Security consultants who had not

evaluated the entire record.” (Id. at 15.) The Commissioner argues substantial evidence

supports the ALJ’s determination that A.D.’s mental impairments did not functionally equal the

Listings. (Doc. No. 15.)

         The Court will discuss each of the two domains at issue separately, below.

         Acquiring and Using Information

         The domain of acquiring and using information considers “how well [the child]

acquire[s] or learn[s] information, and how well [the child] use[s] the information [he/she] has

learned.” 20 C.F.R § 416.926a(g). A.D. was a school-age child as of April 1, 2015, and

subsequently changed age categories to an adolescent as of the date of the hearing. See 20

C.F.R. § 416.926a(g)(2)(iv) and (v). With regard to school age children, the Agency considers a

child’s functioning in this domain in the following context:

       When you are old enough to go to elementary and middle school, you should be able
       to learn to read, write, and do math, and discuss history and science. You will need
       to use these skills in academic situations to demonstrate what you have learned; e.g.,
       by reading about various subjects and producing oral and written projects, solving
       mathematical problems, taking achievement tests, doing group work, and entering
       into class discussions. You will also need to use these skills in daily living situations
       at home and in the community (e.g., reading street signs, telling time, and making
       change). You should be able to use increasingly complex language (vocabulary and
       grammar) to share information and ideas with individuals or groups, by asking
       questions and expressing your own ideas, and by understanding and responding to
       the opinions of others.


                                                  32
20 C.F.R § 416.926a(g)(iv). Examples of limitations in this domain include, but are not limited

to: inability to demonstrate understanding of words about space, size or time; inability to rhyme

words or the sounds in words; difficulty recalling important things learned in school yesterday;

difficulty solving mathematics questions or computing arithmetic answer; talking only in short,

simple sentences and difficulty explaining what you mean. See 20 C.F.R § 416.926a(g)(i)-(v).

         The regulations consider an adolescent child’s functioning in this domain, as follows:

“In middle and high school, you should continue to demonstrate what you have learned in

academic assignments (e.g., composition, classroom discussion, and laboratory experiments).

You should also be able to use what you have learned in daily living situations without

assistance (e.g., going to the store, using the library, and using public transportation). You

should be able to comprehend and express both simple and complex ideas, using increasingly

complex language (vocabulary and grammar) in learning and daily living situations (e.g., to

obtain and convey information and ideas). You should also learn to apply these skills in practical

ways that will help you enter the workplace after you finish school (e.g., carrying out

instructions, preparing a job application, or being interviewed by a potential employer).” 20

C.F.R. § 416.926a(g)(v).

         As relevant to this domain, the ALJ concluded, at step two, that A.D. suffered from the

severe impairments of borderline intellectual functioning, specific learning disabilities, and

ADHD. (Tr. 32.) In her functional equivalence analysis, the ALJ discussed medical and

educational records regarding A.D.’s cognition, as follows:

      As for her psychological impairments, a December 2014 questionnaire from school
      intervention specialist BethAnn Clark indicated that the claimant's full scale IQ was
      74 (Exhibit 5F, 7), and that the claimant qualified for services as a student with a
      specific learning disability. However, Ms. Clark also indicated that the claimant was

                                                33
      at mid fourth grade level in reading and math, and fourth grade level in written
      language (Exhibit 5E, 3).

      In March 2015, Deborah Koricke, PhD, completed a psychological consultative
      examination and intellectual testing at which time she diagnosed the claimant with
      borderline intellectual functioning and other specified anxiety disorder (Exhibit 13F,
      8). Dr. Koricke administered the WISC-IV at which time the claimant attained a
      full-scale IQ score of 68. However, Dr. Koricke noted that this score was lower than
      expected given the claimant's presentation and past test results, and the claimant's
      April 2015 school Individualized Education Program (IEP) (Exhibit 13F, 8). Indeed,
      the April 2015 IEP indicated that the claimant was able to attend regular education
      classes, except when receiving resource room assistance in math, language arts, and
      speech therapy (Exhibit 11E). The IEP indicated the claimant struggles with some
      health issues (stomach problems) and anxiety. However, the IEP also noted that the
      claimant is polite, well liked by peers and staff, and she has opened up more and
      made more friends (Exhibit l lE, 3).

      ***

      . . . 2015-2016 education records indicate the child was well behaved, respectful, and
      she gets along well with her peers in the school setting. Additionally, these records
      note the claimant has grown in confidence, and learned to be an advocate for herself
      both academically and in regards to friends (Exhibit 17E).

(Tr. 35-36.) The ALJ then evaluated the specific domain of acquiring and using information, as

follows:

      Since April 1, 2015, the claimant has had less than marked limitation in acquiring
      and using information.

      . . . .[D]uring the mental status examination with Dr. Koricke, the claimant did not
      experience difficulty understanding simple directives, but required lengthy questions
      to be repeated and broken down into small segments of information for her to
      understand. The[] claimant had no signs of expressive or receptive language
      disorders, but her speech and thinking processes are simplistic, associated with lower
      IQ (Exhibit 13F, 5). The claimant's April 2015 IEP indicated that the claimant was
      able to attend regular education classes, except when receiving resource room
      assistance in math, language arts, and speech therapy (Exhibit 11E).

      The claimant testified she is going into eighth grade. The claimant testified she likes
      math and is in regular classes for that subject. She uses the computer to play games
      and complete assignments in math and English. She is learning to read, but struggles
      with essays. She does ok on the computer, but if it does not go right, she gets

                                                34
       frustrated. On balance, the undersigned finds less than marked limitation in this
       area, which is consistent with the assessments of the State agency medical and
       psychological consultants (Exhibit 14F; 20F)

(Tr. 38.)

            Substantial evidence supports the ALJ’s conclusion that A.D. had a less than marked

limitation in acquiring and using information. As the ALJ noted, A.D.’s educational records

showed that she received instruction in the regular classroom except when receiving special

education services. (Tr. 243.) When she was in the fourth grade, her “current instructional

levels” for reading and math were at mid-grade or grade level. (Tr. 204.) In the fifth grade,

A.D.’s grades consisted of mostly B’s and C’s in reading, language, arts and math; and she

achieved A’s and B’s in social studies, science, art, and music. (Tr. 244.) An IEP Progress

Report from May 2016 (when A.D. was in the sixth grade), indicated she was showing

improvement and making consistent progress towards her goals. (Tr. 265, 267, 268.) A.D.’s

sixth grade report card generally found she was either meeting grade level expectations or

progressing towards grade level expectations with assistance. (Tr. 271-272.)

            Intelligence testing from 2012 (when A.D. was 8 years old) showed a full scale IQ of

74. (Tr. 208.) Although intelligence testing in March 2015 was somewhat lower (full scale IQ

of 68), Dr. Koricke determined A.D. “is estimated to be functioning higher within the borderline

range of ability.” (Tr. 570, 572.) Courts have upheld ALJ determinations that a claimant does

not functionally equal a listing under similar circumstances. See e.g., Elam ex rel. Golay v.

Comm’r of Soc. Sec., 348 F.3d 124, 126 (6th Cir. 2003) (upholding decision that claimant did

not meet, medically equal or functionally equal a Listing where ALJ credited physician opinion

that claimant was operating in the borderline range of intelligence despite the fact that her


                                                 35
intelligence test scores, standing alone, would indicate mental retardation); Williams on behalf of

D.W. v. Comm’r of Soc. Sec., 2017 WL 2304420 at * 13 (N.D. Ohio April 12, 2017) (same).

          Furthermore, in evaluating A.D.’s functional limitations, the ALJ accorded great

weight to the assessments of state agency psychologists Dr. Finnerty, Dr. Tischler, and Dr.

Gupta. Each of these doctors concluded A.D. had a “less than marked limitation” in Acquiring

and Using Information. (Tr. 581, 645-646.) These medical opinions provide substantial

evidence in support of the ALJ’s finding that A.D. has a “less than marked” limitation in this

domain.

          Dillard argues the remand is nonetheless required because the ALJ failed to adequately

consider state proficiency testing indicating A.D. was not proficient in math, English language

arts, or social studies. (Doc. No. 13 at 16.) She also maintains the ALJ failed to fully consider

evidence that, although A.D. showed some improvement, she was provided with a wide range of

special education services and accommodations. (Id.)

          The Court finds Dillard’s argument to be without merit. The ALJ made it clear that she

considered A.D.’s educational records. (Tr. 35-36, 38.) She acknowledged A.D. had an IEP and

received special education services and various accommodations at school, but found the record

as a whole showed A.D. received average grades and her ability to learn improved with

additional instruction and support. (Tr. 35-38.) Further, even if A.D.’s state proficiency test

results supported the conclusion that A.D. was markedly limited in this area, remand would not

be appropriate as the ALJ's conclusion is supported by substantial evidence. See Ealy, 594 F.3d

at 512 (“If the Commissioner's decision is based upon substantial evidence, we must affirm,

even if substantial evidence exists in the record supporting a different conclusion.”). Indeed,


                                               36
“the evaluation of whether substantial evidence exists does not involve deciding whether this

Court would have reached a different decision based upon any singular piece of evidence.”

Smith v. Comm’r of Soc. Sec., 2015 WL 9467684 at * 7 (S.D. Ohio Dec. 2, 2015) report and

recommendation adopted, 2015 WL 9460280 (S.D. Ohio Dec. 28, 2015). In view of all the

other countervailing evidence, the Court finds there is substantial evidence in the record to

support the ALJ's conclusion that A.D. was not markedly impaired in Acquiring and Using

Information.

          As another district court within this Circuit has explained, “many children with ‘less

than marked’ limitations may perform poorly in school and/or require significant additional

resources for a variety of reasons that do not equate to a ‘disability.’ ” Darks v. Comm’r of Soc.

Sec., 2016 WL 703581 at * 5 (S.D. Ohio Jan. 25, 2016), report and recommendation adopted,

2016 WL 695992 (S.D. Feb. 22, 2016). See also Williams, 2017 WL 2304420 at * Smith, 2015

WL 9467684 at * 9. However, the ALJ’s decision must be affirmed so long as “such relevant

evidence [exists] as a reasonable mind might accept as adequate to support” it. Cutlip, 25 F.3d

at 286.

          For all the reasons set forth above, the Court finds substantial evidence in the record

supports the ALJ’s determination that A.D. had a “less than marked” limitation in the domain of

Acquiring and Using Information. Dillard’s argument to the contrary is without merit.

          Caring for Yourself

          Dillard next argues substantial evidence does not support the ALJ’s determination that

A.D. has a less than marked limitation in the domain of Caring for Yourself. (Doc. No. 13 at 16-

17.)


                                                37
        The domain of Caring for Yourself considers “how well you maintain a healthy

emotional and physical state, including how well you get your physical and emotional wants and

needs met in appropriate ways; how you cope with stress and changes in your environment; and

whether you take care of your own health, possessions, and living area.” 20 CFR § 416.926a(k).

As a general description of this domain, the regulations provide as follows:

      1) General.

      (i) Caring for yourself effectively, which includes regulating yourself, depends
      upon your ability to respond to changes in your emotions and the daily demands
      of your environment to help yourself and cooperate with others in taking care of
      your personal needs, health and safety. It is characterized by a sense of
      independence and competence. The effort to become independent and competent
      should be observable throughout your childhood.

      (ii) Caring for yourself effectively means becoming increasingly independent in
      making and following your own decisions. This entails relying on your own
      abilities and skills, and displaying consistent judgment about the consequences of
      caring for yourself. As you mature, using and testing your own judgment helps you
      develop confidence in your independence and competence. Caring for yourself
      includes using your independence and competence to meet your physical needs,
      such as feeding, dressing, toileting, and bathing, appropriately for your age.

      (iii) Caring for yourself effectively requires you to have a basic understanding of
      your body, including its normal functioning, and of your physical and emotional
      needs. To meet these needs successfully, you must employ effective coping
      strategies, appropriate to your age, to identify and regulate your feelings, thoughts,
      urges, and intentions. Such strategies are based on taking responsibility for getting
      your needs met in an appropriate and satisfactory manner.

      (iv) Caring for yourself means recognizing when you are ill, following
      recommended treatment, taking medication as prescribed, following safety rules,
      responding to your circumstances in safe and appropriate ways, making decisions
      that do not endanger yourself, and knowing when to ask for help from others.

20 C.F.R. § 416.926a(k)(1). With regard to school age children, the Agency considers a

child’s functioning in this domain in the following context:




                                                 38
        (iv) School-age children (age 6 to attainment of age 12). You should be
        independent in most day-to-day activities (e.g., dressing yourself, bathing
        yourself), although you may still need to be reminded sometimes to do these
        routinely. You should begin to recognize that you are competent in doing some
        activities and that you have difficulty with others. You should be able to identify
        those circumstances when you feel good about yourself and when you feel bad.
        You should begin to develop understanding of what is right and wrong, and what
        is acceptable and unacceptable behavior. You should begin to demonstrate
        consistent control over your behavior, and you should be able to avoid behaviors
        that are unsafe or otherwise not good for you. You should begin to imitate more
        of the behavior of adults you know.

20 C.F.R. § 416.926a(k)(2)(iv).10

         The regulations consider an adolescent child’s functioning in this domain, as follows:

“You should feel more independent from others and should be increasingly independent in all

of your day-to-day activities. You may sometimes experience confusion in the way you feel

about yourself. You should begin to notice significant changes in your body's development,

and this can result in anxiety or worrying about yourself and your body. Sometimes these

worries can make you feel angry or frustrated. You should begin to discover appropriate ways

to express your feelings, both good and bad (e.g., keeping a diary to sort out angry feelings or

listening to music to calm yourself down). You should begin to think seriously about your

future plans, and what you will do when you finish school.” 20 CFR § 416.926a(k)(2)(v).



10
  Examples of limitations in this domain include, but are not limited to: continuing to
place non-nutritive or inedible objects in his/her mouth; using self-soothing activities
showing developmental regression (e.g., thumbsucking, re-chewing food), or having
restrictive or stereotyped mannerisms (e.g., body-rocking, headbanging); failing to dress
or bathe appropriately for his/her age because of an impairment that affects this domain;
engaging in self-injurious behavior (e.g., suicidal thoughts or actions, self-inflicted
injury, or refusal to take medication) or ignoring safety rules; failing to spontaneously
pursue enjoyable activities or interests; and evidence of a disturbance in eating or
sleeping patterns. 20 C.F.R. § 416.926a(k)(3). These examples do not describe a
specific degree of limitation in this domain. Id.

                                                39
         Further guidance regarding the domain of Caring for Yourself is provided in Social

Security Ruling (‘SSR”) 09-7p, 2009 WL 396029 (February 17, 2009).11 Therein, the Agency

explains that “in ‘Caring for Yourself,’ we focus on how well a child relates to self by

maintaining a healthy emotional and physical state in ways that are age-appropriate and in

comparison to other same-age children who do not have impairments.” SSR 09-07p, 2009 WL

396029 at *2 (emphasis in original). With regard to a child’s ability to regulate his/her

emotional wants and needs, the Agency explains as follows:

        Children must learn to recognize and respond appropriately to their feelings in
        ways that meet their emotional wants and needs; for example, seeking comfort
        when sad, expressing enthusiasm and joy when glad, and showing anger safely
        when upset. To be successful as they mature, children must also be able to cope
        with negative feelings and express positive feelings appropriately. In addition,
        after experiencing any emotion, children must be able to return to a state of
        emotional equilibrium. The ability to experience, use, and express emotion is
        often referred to as self-regulation. Children should demonstrate an increased
        capacity to self-regulate as they develop.

Id. at * 3 (emphasis in original.)

         Here, the ALJ’s discussion of A.D.’s functioning in the domain of Caring for Yourself

is cursory:

      Since April 1, 2015, the claimant has had less than marked limitation in the ability
      to care for herself




11
   SSR's “are binding on all components of the Social Security Administration” and
 “represent precedent final opinions and orders and statements of policy and
interpretations” adopted by the agency. 20 C.F.R. § 402.35(b)(1). While SSR's do not
have the force of law, they are an agency's interpretation of its own regulations and
“entitled to substantial deference and will be upheld unless plainly erroneous or
inconsistent with the regulation.” Kornecky v. Comm’r of Social Security, 167 Fed.
Appx. 496, 498 (6th Cir. 2006).

                                               40
        The claimant helps with chores, such as cleaning her bedroom, and her mother
        denied that the claimant had any difficulty completing her chores (Exhibit 13F, 7;
        Hearing testimony).

        In September 2016, the claimant's mother reported she helps the claimant get to
        school on time, administers her medication, cooks for her, and takes her to school.
        She also reminds the claimant to shower and brush her teeth (Exhibit l 8E, 7). The
        undersigned finds less than marked limitation in this area.

(Tr. 40.)

            The Court finds the ALJ did not provide a sufficient analysis of this domain. The sole

reason provided by the ALJ for finding A.D. less than marked in this domain is that A.D. is able

to complete her chores without difficulty. (Tr. 40.) The domain of Caring for Yourself,

however, is not simply concerned with whether a child can complete household chores. Rather,

as noted at length above, this domain assesses a variety of behaviors and skills, including a

child’s ability to maintain a healthy emotional state through self-regulation of his/her emotions.

This includes an assessment of a child’s ability to cope with stress and frustration, handle

changes in his/her environment, express anger safely when upset, and return to a state of

emotional equilibrium after experiencing strong emotions. See SSR 09-07p, 2009 WL 396029 at

* 3. This domain also evaluates a child’s ability to regulate his/her physical needs in a healthy

way and considers whether a child follows safety rules, refuses to take medication, responds to

circumstances in safe and appropriate ways, and exhibits sleep and/or eating disturbances. Id. at

*3-4. Here, although the ALJ recites some of the record evidence regarding these issues at

various points in the decision, the ALJ fails to meaningfully analyze this evidence or discuss

how, in light of this evidence, he reached the conclusion that A.D. had a “less than marked”

limitation in the context of the domain of Caring for Yourself.




                                                  41
         This is problematic as the record is replete with evidence of A.D.’s difficulties in

maintaining a healthy emotional state, including evidence regarding her problems handling

frustration and stress, coping with change, and maintaining “emotional equilibrium.” For

example, in December 2014, A.D.’s intervention specialist, Ms. Clark, concluded she had

“obvious problems” in handling frustration appropriately, identifying and appropriately asserting

emotional needs, responding appropriately to changes in her own mood, and using appropriate

coping skills. (Tr. 205-206.) Ms. Clark further noted A.D. becomes easily frustrated and

emotional, and occasionally asked to go home because of anxiety and worry. (Tr. 207.) Later

that month, A.D.’s providers at Beech Brook noted A.D. was struggling with implementing

coping skills, and diagnosed her with anxiety disorder. (Tr. 558-559.) In May 2016, Dr.

Eppright noted A.D. was “still struggling with depression/anxiety,” and “some school refusal,”

and increased her Trazodone dosage. (Tr. 673, 676.) In August 2016, Dillard reported A.D.’s

anxiety had been “very bad lately,” to the point where it was causing vomiting. (Tr. 700-701.)

Dr. Bass diagnosed anxiety and mood disorder. (Tr. 704.) The ALJ recites some of this

evidence in the decision, but does not sufficiently analyze it in the context of evaluating A.D.’s

degree of limitation in the specific domain of Caring for Yourself. Indeed, it is unclear whether

the ALJ considered the evidence regarding A.D.’s ability to maintain a healthy emotional state

(i.e., handle stress and frustration, cope with change, and maintain emotional equilibrium) as it

relates to this particular domain.

         The ALJ also failed to sufficiently analyze the evidence regarding a number of other

behaviors relevant to self-care. As noted above, the domain of Caring for Yourself includes an

assessment of a child’s ability to regulate her physical needs in a healthy way and considers such


                                                 42
issues as whether the child refuses to take medication, responds to circumstances in safe and

appropriate ways, and exhibits sleep and/or eating disturbances. Here, there is evidence A.D.

exhibited significant difficulties with sleep disturbance. In April 2015, Dillard reported A.D.

continued to have sleep issues, including waking up screaming and hitting the walls five nights

per week. (Tr. 624.) Dr. Bass diagnosed sleep disturbance and referred her to a sleep clinic. (Tr.

626.) In August 2016, A.D. continued to have “episodes of screaming and breathing issues at

night.” (Tr. 695.) During the hearing, Dillard testified A.D. wakes up screaming and yelling

four times per week. (Tr. 77.) The ALJ fails to address this evidence in this context of this

domain. See SSR 09-01p (explaining that difficulty sleeping due to anxiety or hypervigilance,

irritability due to lack of sleep, crying when time to leave to school are relevant to domain of

Caring for Yourself).

         While the Court agrees with Dillard that the ALJ’s evaluation of this domain is not

supported by substantial evidence, however, this does not mean she is entitled to a remand under

the circumstances presented herein. As noted supra, to functionally equal the listings, an

impairment(s) must result in “marked” limitations in two domains of functioning or an

“extreme” limitation in one domain. See 20 C.F.R. § 416.926a(a); Social Security Ruling

(“SSR”) 09–1p, 2009 WL 296031 (February 17, 2009). Here, the Court has found substantial

evidence supports the ALJ’s finding that A.D. has less than marked limitation in the domain of

Acquiring and Using Information, and Dillard does not challenge the ALJ’s findings that A.D.

has less than marked limitations in the domains of Attending and Completing Tasks, Interacting

and Relating with Others, Moving About and Manipulating Objects, and Health and Physical

Well-Being. Thus, even though the ALJ’s finding regarding the domain of Caring for Yourself


                                                 43
is not supported by substantial evidence, a remand is not warranted because Dillard would not be

able to demonstrate “marked” limitations in two domains of functioning or an “extreme”

limitation in one domain.

Sentence Six Remand

         In her final assignment of error, Dillard argues she is entitled to a remand for

consideration of new and material evidence. (Doc. No. 13 at 18-19.) She maintains treatment

records from Signature Health demonstrate that A.D. “had been diagnosed with schizophrenia

and was having significant emotional problems that interfered with caring for herself.” (Id.)

Dillard further asserts she has demonstrated “good cause” for her failure to timely present this

evidence, noting she did not have legal representation at the hearing. (Id.)

         The Commissioner argues the additional evidence cited by Dillard does not warrant a

remand under Sentence Six. (Doc. No. 15 at 20-23.) She argues Dillard cannot show good

cause because, although she was unrepresented, the ALJ repeatedly offered to postpone the

hearing to allow her to obtain representation but Dillard nonetheless elected to proceed. (Id.)

Moreover, the Commissioner notes the ALJ explained the contents of the disc containing the

hearing evidence and Dillard did not indicate that additional Signature Health records were

missing. (Id.) The Commissioner also argues the evidence is neither new or material. (Id. at

22.)

         The Sixth Circuit has repeatedly held that “evidence submitted to the Appeals Council

after the ALJ's decision cannot be considered part of the record for purposes of substantial

evidence review.” Foster v. Halter, 279 F.3d 348, 357 (6th Cir. 2001). A district court can,

however, remand the case for further administrative proceedings in light of such evidence, if a


                                                 44
claimant shows the evidence satisfies the standard set forth in Sentence Six of 42 U.S.C. §

405(g). Id. See also Cline v. Comm'r of Soc. Sec., 96 F.3d 146, 148 (6th Cir.1996); Lee v.

Comm'r of Soc. Sec., 529 Fed. Appx. 706, 717 (6th Cir. July 9, 2013) (stating that “we view

newly submitted evidence only to determine whether it meets the requirements for sentence-six

remand”). Sentence Six provides that:

            The court may ... at any time order additional evidence to be taken before the
            Commissioner of Social Security, but only upon a showing that there is new
            evidence which is material and that there is good cause for the failure to
            incorporate such evidence into the record in a prior proceeding; and the
            Commissioner of Social Security shall, after the case is remanded, and after
            hearing such additional evidence if so ordered, modify or affirm the
            Commissioner's findings of fact or the Commissioner's decision, or both, and
            shall file with the court any such additional and modified findings of fact and
            decision, and, in any case in which the Commissioner has not made a decision
            fully favorable to the individual, a transcript of the additional record and
            testimony upon which the Commissioner's action in modifying or affirming
            was based.

42 U.S.C. § 405(g) (emphasis added).

         Interpreting this statute, the Sixth Circuit has held that “evidence is new only if it was

‘not in existence or available to the claimant at the time of the administrative proceeding.’ ”

Foster, 279 F.3d at 357 (quoting Sullivan v. Finkelstein, 496 U.S. 617, 626, 110 S.Ct. 2658, 110

L.Ed.2d 563 (1990)). Evidence is “material” only if “there is ‘a reasonable probability that the

Secretary would have reached a different disposition of the disability claim if presented with the

new evidence.’” Id. (quoting Sizemore v. Sec'y of Health & Human Servs., 865 F.2d 709, 711

(6th Cir.1988)). See also Bass v. McMahon, 499 F.3d 506, 513 (6th Cir.2007) (noting that

evidence is “material” if it “would likely change the Commissioner's decision.”); Courter v.

Comm'r of Soc. Sec., 2012 WL 1592750 at * 11 (6th Cir. May 7, 2012) (same). Evidence is not

material if it is cumulative of evidence already in the record, or if it merely shows a worsening

                                                 45
condition after the administrative hearing. See Prater v. Comm’r of Soc. Sec.,235 F. Supp.3d

876, 880 (N.D. Ohio 2017). See also Jones v. Comm'r of Soc. Sec., 336 F.3d 469, 478 (6th

Cir.2003); Sizemore, 865 F.2d at 712 (“Reviewing courts have declined to remand disability

claims for reevaluation in light of medical evidence of a deteriorated condition”); Deloge v.

Comm'r of Soc. Sec., 2013 WL 5613751 at * 3 (6th Cir. Oct.15, 2013) (same).

         In order to show “good cause,” a claimant must “demonstrat[e] a reasonable

justification for the failure to acquire and present the evidence for inclusion in the hearing before

the ALJ.” Foster, 279 F.3d at 357. See also Willis v. Sec'y of Health & Hum. Servs., 727 F.2d

551, 554 (6th Cir. 1984). “The mere fact that evidence was not in existence at the time of the

ALJ's decision does not necessarily satisfy the ‘good cause’ requirement.” Courter, 2012 WL

1592750 at * 11. Rather, the Sixth Circuit “takes ‘a harder line on the good cause test’ with

respect to timing, and thus requires that the clamant ‘give a valid reason for his failure to obtain

evidence prior to the hearing.’” Id. (quoting Oliver v. Sec'y of Health & Human Servs., 804 F.2d

964, 966 (6th Cir.1986)). This includes “detailing the obstacles that prevented the admission of

the evidence.” Courter, 2012 WL 1592750 at * 11. See also Bass, 499 F.3d at 513.

         The burden of showing that a remand is appropriate is on the claimant. See Foster, 279

F.3d at 357; Ferguson v. Comm'r of Soc. Sec., 628 F.3d 269, 276 (6th Cir. 2010). When a

district court grants remand pursuant to Sentence Six, it “neither affirm[s] nor reverse[s] the

ALJ's decision, but simply remand [s] for further fact-finding.” Courter, 2012 WL 1592750 at *

11. See also Melkonyan v. Sullivan, 501 U.S. 89, 98, 111 S.Ct. 2157, 115 L.Ed.2d 78 (1991).

Under these circumstances, the district court retains jurisdiction and enters final judgment only

“after postremand agency proceedings have been completed and their results filed with the


                                                 46
court.” Shalala v. Schaefer, 509 U.S. 292, 297, 113 S.Ct. 2625, 125 L.Ed.2d 239 (1993). See

also Melkonyan, 501 U .S. at 98; Marshall v. Comm'r of Soc. Sec., 444 F.3d 837, 841 (6th Cir.

2006).

         Dillard argues a Sentence Six remand is warranted based on treatment records from

A.D.’s mental health providers at Signature Health from May 2017 through November 2017.

(Doc. No. 13 at 19.) These records provide as follows. On May 30, 2017 (several months prior

to the administrative hearing), therapist Stacey Johnson noted A.D. presented with a guarded and

flat affect and had been prescribed Zoloft and Abilify.12 (Tr. 718, 720.) On June 14, 2017, A.D.

became defensive and tearful during the counseling session. (Tr. 725.) Later that month, on

June 22, 2017, A.D. presented to Dr. Bonder for follow-up. (Tr. 769-775.) Dr. Bonder found

A.D.’s moderate psychosis, moderate-severe depression, and moderate anxiety had improved

since starting medication. (Tr. 773-774.) Among other things, Dr. Bonder noted A.D. was less

withdrawn, showing more affect, taking care of her daily living activities, “no longer sad all

day,” walking more with increased energy, and experiencing decreased anxiety. (Id.) However,

she noted A.D. was still reporting hallucinations (although at a decreased rate), and continued to

experience irritability and sleep disturbance. (Id.) On examination, Dr. Bonder noted less



 12
   Although not cited or discussed by Dillard in connection with her Sentence Six
 argument, the Court notes that, on May 9, 2017, psychiatrist Dr. Bonder conducted an
 initial psychiatric evaluation, at which time she diagnosed major depressive disorder,
 recurrent, moderate; general anxiety disorder; unspecified schizophrenia spectrum
 disorder; and Tourette’s Disorder. (Tr. 818-824.) On examination that date, A.D. was
 alert and oriented with guarded but “relatively” cooperative behavior, an irritable and sad
 mood, poor eye contact, normal speech, a restricted and tearful affect, linear and logical
 thought process, and limited insight and judgment. (Tr. 824.) Dr. Bonder noted that
 A.D. reported recent visual hallucinations of “headless bodies and bodiless heads.” (Tr.
 824.) Dr. Bonder prescribed Abilify and Zoloft. (Id.)

                                                47
guarded and more cooperative behavior, better eye contact, normal speech, normal psychomotor

activity, a mildly dysthymic mood, linear and logical thought process, normal thought content,

fair concentration, and limited insight and judgment. (Tr. 774-775.) Dr. Bonder increased

A.D.’s Zoloft and Abilify dosages. (Tr. 775.)

         On June 28, 2017, A.D. returned to Ms. Johnson, at which time Dillard shared a video

of A.D. crying uncontrollably. (Tr. 730.) On July 12, 2017, A.D. presented “as sad at first and

tearful stating she doesn’t like feeling this way and wants to be normal.” (Tr. 735.) Shortly

thereafter, on July 17, 2017, A.D. returned to Dr. Bonder. (Tr. 776-782.) Dr. Bonder found

A.D.’s condition was largely unchanged since the last visit, despite the increase in medication.

(Id.) She continued A.D. on her medications and referred her for counseling for Tourette’s. (Tr.

782.)

         On August 21, 2017 (nine days prior to the hearing), Dr. Bonder found A.D.’s

depression and anxiety had improved but that her schizophrenia and Tourette’s remained largely

unchanged. (Tr. 787-788.) A.D. reported she “sees dogs chasing her and heads cut off on the

floor.” (Tr. 787.) Nonetheless, A.D.’s mood had been “good” with better motivation, energy,

and appetite. (Id.) A.D. continued to experience frequent nightmares due to her hallucinations,

as well as anxiety “related to seeing the heads.” (Tr. 787-788.) Dr. Bonder continued A.D. on

Zoloft, but switched her from Abilify to Seroquel. (Tr. 789.) Several days later, on August 23,

2017, Dillard reported to Ms. Johnson that A.D. was “doing well, less outbursts, less twitches,

and school is starting off well,” but indicated A.D. was still having nightmares. (Tr. 739.)

         On September 21, 2017 (after both the hearing and the ALJ decision), Dr. Bonder found

A.D.’s moderate-severe depression and moderate anxiety had improved over the last month,


                                                48
noting A.D.’s “mood has been good” and her “irritability [has been] much better, no big

outbursts, only about 2 small ones.” (Tr. 794.) A.D. “reports no longer seeing dogs chasing

[her], no longer sees the heads cut off on the floor, but sees a black dot chasing her, and has been

seeing ghosts of men.” (Id.) Dillard reported she had been “getting frequent reports from school

that A.D. was laughing in the middle of class and talking to someone who is not there.” (Tr.

795.) On examination, A.D. was calm and cooperative with good eye contact, normal speech,

normal psychomotor activity, “okay” mood, a “euthymic, mood-congruent, full-range, smiling”

affect, linear and logical thought process, normal thought content, fair concentration, and limited

insight and judgment. (Id.) Dr. Bonder increased A.D.’s Seroquel dosage and “discussed

possible Gelastic seizures with mom today because of unprovoked laughing episodes.” (Tr.

796.)

         The following month, Dr. Bonder noted slight improvement in A.D.’s psychosis, noting

she was less paranoid and experiencing fewer hallucinations. (Tr. 801.) She also found A.D.’s

depression and anxiety had improved further, but noted her “severe motor tics and verbal tics

[were] unchanged.” (Tr. 801-802.) Dr. Bonder again increased A.D.’s Seroquel dosage, and

expressed continuing concern over possible gelastic seizures. (Tr. 803.)

         On November 16, 2017, Dr. Bonder noted A.D.’s depression continued to improve and

her moderate psychosis was unchanged. (Tr. 808-809.) She also found A.D.’s anxiety had

worsened over the previous month due to an increased work load at school but was “still better

overall.” (Tr. 809.) Dr. Bonder wrote a letter to the school to lower A.D.’s work load “given

significant symptoms and negative response to stress.” (Tr. 810.) She continued A.D. on Zoloft,

decreased her Seroquel dosage, and started her on Clonidine. (Id.) The following month, Dr.


                                                 49
Bonder found A.D.’s depression was improving, her anxiety “was improving overall but an issue

related to school,” and her schizophrenia was “improving but still an issue.” (Tr. 817.) She also

noted A.D.’s Tourette’s was unchanged. (Id.) Dr. Bonder discontinued Clonidine and

prescribed Prazosin.13 (Id.)

         For the following reasons, the Court finds Dillard has not demonstrated a Sentence Six

remand is warranted. First, Dillard has not demonstrated some of the evidence at issue is “new.”

The majority of the records cited by Dillard (treatment notes from May 30, 2017, June 14, 2017,

June 28, 2017, and July 12, 2017) pre-date the ALJ’s August 30, 2017 decision. As noted above,

the Sixth Circuit has held that “evidence is new only if it was ‘not in existence or available to the

claimant at the time of the administrative proceeding.’ ” Foster, 279 F.3d at 357 (quoting

Sullivan, 496 U.S. at 626). These particular records are not “new” because (1) they were in

existence prior to the ALJ decision; and (2) Dillard does not argue they were not available to her

at that time.

         The Court further finds Dillard has failed to demonstrate “good cause” for her failure to

timely present the evidence at issue. As noted supra, in order to show “good cause,” a claimant

must “demonstrat[e] a reasonable justification for the failure to acquire and present the evidence

for inclusion in the hearing before the ALJ.” Foster, 279 F.3d at 357. See also Willis, 727 F.2d

at 554. Dillard argues her pro se status constitutes “good cause.” (Doc. No. 13 at 18.) The



  13
    Although not discussed by Dillard in the argument section of her Brief, the Court
  notes A.D. underwent neuropsychological evauluation in February 2018, six months after
  the ALJ decision. (Tr. 832-840.) This testing found A.D. had a full scale IQ of 76;
  assessed borderline intellectual skills, language disorder, dyspraxia, deficits in executive
  functioning and memory, and specific learning disorder; and recommended a number of
  accommodations. (Tr. 837-840.)

                                                 50
Court disagrees. Although a Plaintiff’s pro se status ‘is relevant to the ‘good cause’ inquiry,’ it

is not, alone, sufficient to show good cause.” Defrank v. Colvin, 2016 WL 3898441 at * 6 (N.D.

Ohio July 19, 2016) (quoting Hollon ex rel. Hollon v. Comm’r of Soc. Sec., 447 F.3d 477, 484

(6th Cir. 2006)). See also Anthony v. Comm’r of Soc. Sec., 2013 WL 6840359 at * 7 (N.D. Ohio

Dec. 27, 2013); Marok v. Astrue, 2010 WL 2294056 at * 8 (N.D. Ohio June 3, 2010).

         Dillard, however, argues that, in light of her pro se status, the ALJ had a heightened

duty to develop the record, which she failed to meet. (Doc. No. 13 at 18-19.) For the following

reasons, this argument is without merit.

         In the Sixth Circuit, it is well established that the claimant—not the ALJ—has the

burden to produce evidence in support of a disability claim. See, e.g., Wilson v. Comm'r of Soc.

Sec., 280 Fed. Appx. 456, 459 (6th Cir. 2008) (citing 20 C.F.R. § 404.1512(a)). See also

Struthers v. Comm'r of Soc. Sec., 1999 WL 357818 at *2 (6th Cir. May 26, 1999) (“[I]t is the

duty of the claimant, rather than the administrative law judge, to develop the record to the extent

of providing evidence of mental impairment.”); Landsaw v. Sec'y. of Health & Human Servs.,

803 F.2d 211, 214 (6th Cir. 1986) (“The burden of providing a complete record, defined as

evidence complete and detailed enough to enable the Secretary to make a disability

determination, rests with the claimant. 20 C.F.R. §§ 416.912, 416.913(d).”); cf. Wright–Hines v.

Comm'r of Soc. Sec., 597 F.3d 392, 396 (6th Cir. 2010) (although an “ALJ has an inquisitorial

duty to seek clarification on material facts,” a plaintiff, who is represented by counsel, must

provide a “factual record” relating to the length of his employment when his past work was part

of the record and was the basis of the initial decision to deny benefits). However, there is a

special, heightened duty requiring the ALJ to develop the record when the plaintiff is “(1)


                                                 51
without counsel, (2) incapable of presenting an effective case, and (3) unfamiliar with hearing

procedures.” Wilson, 280 Fed. Appx. at 459 (citing Lashley v. Sec'y of Health & Human Servs.,

708 F.2d 1048, 1051–52 (6th Cir. 1983)).

         Here, the Court finds Dillard has not demonstrated the ALJ had a “heightened duty” to

obtain the particular records noted above and include them in the administrative record. As an

initial matter, during the July 11, 2017 hearing, the ALJ explained to Dillard her right to

representation and offered (repeatedly) to postpone the hearing to allow her to obtain a

representative. (Tr. 51-52.) Dillard declined, stating, “I’ll go ahead today.” (Tr. 53.) The

record also reflects Dillard signed a waiver form on that date, indicating as follows: “I

understand my right to representation at the hearing. I voluntarily waive this right, and I request

to proceed without a representative. I also acknowledge that I received a list of organizations

that provide legal services prior to receiving the Notice of Hearing.” (Tr. 157.) Thus, the Court

finds the ALJ properly advised Dillard of her right to representation and, further, to a

postponement of the hearing, but Dillard clearly expressed the desire to continue without

representation.

         Dillard argues, however, that remand is required because she was unable to access the

evidence disc that had been provided to her and was unsure of what was in the record. (Doc. No.

13 at 19.) She asserts she alerted the ALJ to A.D.’s Signature Health records but “no effort was

made by the ALJ to assure that the record was complete.” (Id.) The Court disagrees with

Dillard’s characterization of the record with regard to this issue. During the hearing, the ALJ

asked Dillard whether she had had the opportunity to review the record, to which she responded

that she had received the CD containing the record but didn’t “know how to do all that stuff.”


                                                 52
(Tr. 55.) The ALJ then spoke with Dillard about what was in the record, going section by

section through the record and explaining the nature of the documents contained therein. (Tr.

55-56.) The following exchange then occurred between the ALJ and Dillard:

         Q:     So that's what's contained in the record. Do you have anything that you
                want to add to the record?

         A:     Well, the record -- I sent in paperwork from Signature Health that does
                show that. I don't know if it just came from me, but I did send it in again
                stating, you know, what the treatments that she's having and the issues that
                she's been having for, you know, quite some time.

         Q:     We got a report from -- that's okay. Don't -- don't worry. We got that
                report from Signature Health on June 23 and it's dated June 14. Oh, just
                June 14. Does that sound right? Six pages?

         A:     I'm pretty sure that's what I sent in. Did it come from me or it came from
                them?

         Q:     Oh, it isn't marked who it came —

         A:     Okay. But it doesn't matter.

         Q:     Yeah.

         A:     I mean it's the same paperwork. It's the same paperwork. So –

         Q:     Okay. And do you object to any of the records that are have been sent in?

         A:     No . . .

(Tr. 56-57.)

         Thus, the ALJ explained the content of the record to Dillard and, in fact, expressly

addressed her concern as to whether it contained A.D.’s Signature Health records. The ALJ only

identified one such record (dated June 14, 2017), but Dillard failed to alert the ALJ to the

existence of any of the other pre-hearing Signature Health records that she now relies on; i.e., the

treatment notes dated May 9, 2017, May 30, 2017, June 22, 2017, June 28, 2017, July 12, 2017,

                                                 53
July 17, 2017, August 21, 2017 and August 23, 2017. Under these circumstances, the Court

cannot find the ALJ failed in her duty to develop the record. See Daniels v. Colvin, 2016 WL

4543473 at * 6 (E. D. Mich. Aug. 1, 2016), report and recommendation adopted, 2016 WL

4525276 (E.D. Mich. Aug. 30, 2016) (denying Sentence Six remand where “the ALJ asked [the

pro se claimant] during the hearing whether there was any other evidence that existed, and she

said there was not.”); Brown v. Berryhill, 2018 WL 3548843 at *25 (N.D. Ohio July 24, 2018)

(same).

          Finally, the Court finds Dillard has not demonstrated the evidence at issue is “material.”

While she summarizes (some of) the Signature Health records, Dillard fails to sufficiently

articulate why she believes they “would likely change the Commissioner’s decision.” Bass, 499

F.3d at 513. Indeed, aside from generically stating the evidence is relevant to the domains of

Caring for Yourself and Acquiring and Using Information, Dillard offers no meaningful

argument demonstrating “there is ‘a reasonable probability that the Secretary would have

reached a different disposition of the disability claim if presented with the new evidence.’”14

Foster, 279 F.3d at 357. Moreover, much of the evidence arguably demonstrates A.D. was

slowly improving with regular treatment and medication, particularly with respect to her

depression and anxiety. (Tr. 773-774, 787-788, 739, 794, 801-802, 808-809, 817.) Even with

regard to her schizophrenia, Dr. Bonder noted some improvement along with a decrease in

paranoia and hallucinations. (Tr. 817.)




 14
   The Court notes that Dillard makes no argument regarding the results of A.D.’s
 neuropsychological evaluation in the context of the domain of Acquiring and Using
 Information. Thus, the Court deems that issue waived and does not address it herein.

                                                 54
         Accordingly, and for all the reasons set forth above, the Court finds Dillard has failed to

carry her burden of demonstrating a Sentence Six remand is warranted. Dillard’s third

assignment of error is without merit.

                                     VII.    CONCLUSION

         For the foregoing reasons, the Commissioner’s final decision is AFFIRMED.


         IT IS SO ORDERED.




                                                      s/Jonathan D. Greenberg
                                                     Jonathan D. Greenberg
                                                     United States Magistrate Judge
Date: May 6, 2019




                                                55
